A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Final office action filed on 10/22/2021 is acknowledged. 
3.	Claims 1-20 are pending in this application.
4.	Claims 19 and 20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claim 6 remains withdrawn from consideration as being drawn to non-elected species.  
5.	Applicant elected without traverse of Group 1 (claims 1-18) and elected a conjugate comprising an oxyntomodulin derivative comprising the amino acid sequence of SEQ ID NO: 23, a human IgG4-derived non-glycosylated Fc region and polyethylene glycol (PEG) as species of conjugate; PEG as species of non-peptidyl polymer; a maleimide group and an aldehyde group, wherein a reactive group at one end of the non-peptidyl polymer is different from a reactive group at the other end as species of reactive group; a human IgG4-derived non-glycosylated Fc region as species of immunoglobulin Fc region; and exendin-4 as species of pharmaceutical composition in the reply filed on 3/3/2021.  Furthermore, during an interview held with Applicant's representative, Ronald C. Kern Jr., on 3/17/2021, it is clarified that exendin-4 is elected as the species of additional compound in the pharmaceutical composition recited in instant claim 18.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a conjugate comprising: an oxyntomodulin derivative comprising the amino acid sequence of any one of SEQ ID NOs: 2-23 and 29-31; an immunoglobulin Fc region; and a non-peptidyl polymer, wherein the non-peptidyl polymer links the oxyntomodulin derivative and the immunoglobulin Fc region via covalent bonds; and a pharmaceutical composition comprising such conjugate and a pharmaceutically acceptable carrier.  A search was conducted on the elected species; and prior art was found.  Claim 6 remains withdrawn from consideration as being drawn to non-elected species.  Claims 1-5 and 7-18 are examined on the merits in this office action.

Priority
6.	This application is a CON of US application No. 15/636160 (currently granted US patent 10363320 B2), which is a DIV of US application No. 14/126914 (currently granted US patent 9731031 B2), which claims foreign priority to Republic of Korea Application 10-2011-0058852 filed on 6/17/2011.  Applicant provides an English language translation of the foreign application with a statement that the translation of the certified copy is accurate on 7/2/2021.  And the foreign application satisfies the enablement and written description requirements of 35 U.S.C. 112, first paragraph (for applications filed prior to September 16, 2012).  Therefore, the filing date of the priority document has been perfected.    
Furthermore, as stated in the previous office actions, since instant application is being examined under the pre-AIA  first to invent provisions, the effective filing date of instant application is the filing date of PCT/KR2012/004722, which is 6/15/2012.

Terminal Disclaimer
7.	The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 9522946 B2, 10279041 B2, 10493132 B2 and 11071785 B2 (granted patent of US application No. 16/356319) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Withdrawn Rejections
8.	Rejection to claims 1-5 and 7-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al (WO 2010/107256 A2, filed with IDS) in view of Jung et al (WO 2012/169798 A2, with effective filing date of 6/7/2012, filed with IDS) and Kim et al (US 7737260 B2, filed with IDS) is hereby withdrawn in view of the filing date of the priority document has been perfected.  
9.	All the nonstatutory obviousness-type double patenting rejections are hereby withdrawn in view of Applicant's filing of terminal disclaimer on 10/22/2021 and Applicant's persuasive arguments.  
Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	(Revised due to Applicant's amendment to the claim) Claims 1-5 and 7-18 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al (WO 2010/107256 A2, filed with IDS) in view of Dimarchi (WO 2011/075393 A2, filed with IDS) and Kim et al (US 7737260 B2, filed with IDS).  
The instant claims 1-5 and 7-18 are drawn to a conjugate comprising: an oxyntomodulin derivative comprising the amino acid sequence of any one of SEQ ID NOs: 2-23 and 29-31; an immunoglobulin Fc region; and a non-peptidyl polymer, wherein the non-peptidyl polymer links the oxyntomodulin derivative and the immunoglobulin Fc region via covalent bonds; and a pharmaceutical composition comprising such conjugate and a pharmaceutically acceptable carrier.
Song et al, throughout the patent, teach a conjugate comprising physiologically active peptide such as oxyntomodulin or derivative thereof, an immunoglobulin Fc region, and non-peptidyl polymer such as PEG, wherein the conjugate is prepared by covalently linking the oxyntomodulin or derivative thereof to the immunoglobulin Fc region via PEG with a reactive group at both ends, for example, Abstract; pages 20-22, Examples 11-13; and pages 22-24, Examples 14-16.  It reads on PEG as the elected species of non-peptidyl polymer; and meets the limitations of the immunoglobulin Fc region and the non-peptidyl polymer recited in instant claims 1, 4, 5 and 7.  Song et al further teach the non-peptidyl polymer used in the conjugate has a reactive group at one end or at both ends; and the reactive group at one end or both ends of the non-peptidyl polymer is preferably selected from the group consisting of a reactive aldehyde group, a propionaldehyde group, a butyraldehyde group, a maleimide group and a succinimide group, for example, page 7, lines 21-28.  It meets the limitations of instant claims 8 and 9.  Song et al also teach the immunoglobulin Fc region in the conjugate can be the heavy chain constant region 2 (CH2) and the heavy chain constant region 3 (CH3) of an immunoglobulin, and many others, for example, page 14, lines 1-17.  It meets the limitation of instant claim 11.  Although Song et al do not explicitly state the immunoglobulin Fc region is a non-glycosylated Fc region, Song et al teach the immunoglobulin Fc region can be modified by glycosylation and many others, for example, page 14, lines 10-13.  Therefore, one of skill in the art would immediately envision and reasonably understand that the immunoglobulin Fc region in the conjugate in Song et al can be a non-glycosylated Fc region.  It meets the limitation of instant claim 10.  Furthermore, although Song et al do not explicitly teach a pharmaceutical composition comprising such conjugate and a pharmaceutically acceptable carrier, Song et al teach administration of peptide drug, for example, page 1, lines 13-27.  Therefore, one of skill in the art would immediately envision and reasonably understand a pharmaceutical composition comprising the conjugate in Song et al and a pharmaceutically acceptable carrier; and administering such conjugate to a subject.  It meets the limitation of instant claim 17.   
The difference between the reference and instant claims 1-5 and 7-18 is that the reference does not explicitly teach a conjugate comprising an oxyntomodulin derivative comprising the amino acid sequence of SEQ ID NO: 23, a human IgG4-derived non-glycosylated Fc region and polyethylene glycol (PEG) as the elected species of conjugate; a maleimide group and an aldehyde group, wherein a reactive group at one end of the non-peptidyl polymer is different from a reactive group at the other end as the elected species of reactive group; a human IgG4-derived non-glycosylated Fc region as the elected species of immunoglobulin Fc region; exendin-4 as the elected species of additional compound in the pharmaceutical composition recited in claim 18; the limitation of oxyntomodulin derivative recited in instant claim 1; and the limitations of instant claims 12-16 and 18.  
However, Dimarchi, throughout the patent, teaches modified glucagon peptides that exhibit activity at the glucagon receptor, activity at the GLP-1 receptor, or activity at each of the glucagon receptor and the GLP-1 receptor; and can be used to treat obesity, diabetes and many other diseases, for example, Abstract; and page 2, paragraph [0006].  The modified glucagon analog No. 25 (SEQ ID NO: 42) in Dimarchi is a peptide with the amino acid sequence HAibQGTFTSDYSKYLDEKRAKEFVCWLM NT (identical to the amino acid sequence of the oxyntomodulin derivative of instant SEQ ID NO: 23) and a PEG attached to Cys residue at position 24, for example, pages 94-96, Example 4; and Figure 2.  Dimarchi further teaches a pharmaceutical composition comprising such modified glucagon peptide and a pharmaceutically acceptable carrier, for example, page 5, paragraph [0016].  Dimarchi also teaches that the modified glucagon peptide can be co-administered with an anti-diabetic or anti-obesity agent such as dipeptidyl peptidase-4 (DPP-4) inhibitor; and exendin-4 is an anti-diabetic or anti-obesity agent, for example, page 1, paragraphs [0004] and [0005]; and page 81, paragraph [00260].  Therefore, one of skill in the art would immediately envision and reasonably understand co-administering exendin-4 or DPP-4 inhibitor with the modified glucagon peptide for treating obesity or diabetes.  It reads on exendin-4 as the elected species of additional compound in the pharmaceutical composition recited in instant claim 18.  In addition, Dimarchi teaches the modified glucagon peptide can be pegylated with PEG having a maleimide group as a reactive group, and a conjugate comprising the modified glucagon peptide and a heterologous polypeptide such as an immunoglobulin Fc region, for example, page 64, paragraph [00223] to page 66, paragraph [00227]; page 67, paragraph [00229]; and pages 94-96, Example 4.  
Furthermore, Kim et al, throughout the patent, teach a conjugate with improved in vivo duration and stability comprising physiologically active peptide, an immunoglobulin Fc region, and non-peptidyl polymer, wherein the conjugate is prepared by covalently linking the physiologically active peptide to the immunoglobulin Fc region via the non-peptidyl polymer, for example, Abstract.  Kim et al further teach the immunoglobulin Fc region can be native immunoglobulin Fc region and various derivatives thereof, including one in which a region capable of forming a disulfide bond is deleted, or certain amino acid residues are eliminated at the N-terminal end of a native Fc form or a methionine residue is added thereto; the immunoglobulin Fc fragment is from IgG, IgA, IgD, IgE and IgM; and  a human IgG4-derived non-glycosylated Fc fragment is more preferable, for example, column 5, line 29 to column 7, line 40.  It reads on a human IgG4-derived non-glycosylated Fc region as the elected species of immunoglobulin Fc region.  Kim et al also teach the preferred non-peptidyl polymer is PEG; the non-peptide polymer has a reactive group at both ends, which is preferably selected from the group consisting of a reactive aldehyde group, a propione aldehyde group, a butyl aldehyde group, a maleimide group and a succinimide derivatives; and the reactive groups at both ends of the non-peptide polymer may be the same or different, such as, the non-peptide polymer may possess a maleimide group at one end and, at the other end, an aldehyde group, a propionic aldehyde group or a butyl aldehyde group, for example, column 7, line 48 to column 8, line 18.  It reads on a maleimide group and an aldehyde group, wherein a reactive group at one end of the non-peptidyl polymer is different from a reactive group at the other end as the elected species of reactive group.  Furthermore, Kim et al teach the non-peptide polymer such as PEG is linked at each end thereof to a free reactive group at an amino terminal end, a lysine residue, a histidine residue or a cysteine residue of the immunoglobulin Fc fragment and the physiologically active polypeptide, for example, column 10, lines 40-45; columns 17-19, Example 8; Figure 13; and claim 14.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Song et al, Dimarchi and Kim et al to develop a conjugate comprising oxyntomodulin derivative with the amino acid sequence HAibQGTFTSDYS KYLDEKRAKEFVCWLMNT (identical to the amino acid sequence of the oxyntomodulin derivative of instant SEQ ID NO: 23), a human IgG4-derived non-glycosylated Fc region, and a PEG with a maleimide group and an aldehyde group at each end, wherein the conjugate is prepared by covalently linking the oxyntomodulin derivative to the immunoglobulin Fc region via PEG, and wherein PEG is linked to the oxyntomodulin derivative at Cys residue at position 24; and a pharmaceutical composition comprising such conjugate, exendin-4 or DPP-4 inhibitor, and a pharmaceutically acceptable carrier.  It reads on a conjugate comprising an oxyntomodulin derivative comprising the amino acid sequence of instant SEQ ID NO: 23, a human IgG4-derived non-glycosylated Fc region and polyethylene glycol (PEG) as the elected species of conjugate.  
With regards to the limitations recited in instant claims 2 and 3, in the instant case, the conjugate developed from the combined teachings of Song et al, Dimarchi and Kim et al meets all the structural limitations of the conjugate recited in instant claim 1.  Therefore, the conjugate developed from the combined teachings of Song et al, Dimarchi and Kim et al would necessarily have the same properties and functionality of the conjugate in instant claim 1, including the inherent property of anti-obesity effects; and the oxyntomodulin derivative that is identical to the amino acid sequence of the oxyntomodulin derivative of instant SEQ ID NO: 23 in such conjugate would necessarily have the inherent property of activating glucagon-like peptide-1 receptor, glucagon receptor, or both.  It meets the limitations of instant claims 2 and 3.  Furthermore, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
One of ordinary skilled in the art would have been motivated to combine the teachings of Song et al, Dimarchi and Kim et al to develop a conjugate comprising oxyntomodulin derivative with the amino acid sequence HAibQGTFTSDYSKYLDEKR AKEFVCWLMNT (identical to the amino acid sequence of the oxyntomodulin derivative of instant SEQ ID NO: 23), a human IgG4-derived non-glycosylated Fc region, and a PEG with a maleimide group and an aldehyde group at each end, wherein the conjugate is prepared by covalently linking the oxyntomodulin derivative to the immunoglobulin Fc region via PEG, and wherein PEG is linked to the oxyntomodulin derivative at Cys residue at position 24; and a pharmaceutical composition comprising such conjugate, exendin-4 or DPP-4 inhibitor, and a pharmaceutically acceptable carrier, because Dimarchi teaches modified glucagon peptides such as modified glucagon analog No. 25 (identical to the amino acid sequence of the oxyntomodulin derivative of instant SEQ ID NO: 23) that exhibit activity at the glucagon receptor, activity at the GLP-1 receptor, or activity at each of the glucagon receptor and the GLP-1 receptor; and can be used to treat obesity, diabetes and many other diseases.  Dimarchi further teaches the modified glucagon peptide can be co-administered with an anti-diabetic or anti-obesity agent such as dipeptidyl peptidase-4 (DPP-4) inhibitor; and exendin-4 is an anti-diabetic or anti-obesity agent.  Dimarchi also teaches the modified glucagon peptide can be pegylated with PEG having a maleimide group as a reactive group at a Cys residue, and a conjugate comprising the modified glucagon peptide and a heterologous polypeptide such as an immunoglobulin Fc region.  Kim et al teach a human IgG4-derived non-glycosylated Fc fragment is more preferable in a conjugate with improved in vivo duration and stability comprising physiologically active peptide, an immunoglobulin Fc region, and non-peptidyl polymer; wherein the conjugate is prepared by covalently linking the physiologically active peptide to the immunoglobulin Fc region via the non-peptidyl polymer.  Kim et al further teach the preferred non-peptidyl polymer is PEG; the non-peptide polymer has a reactive group at both ends, which is preferably selected from the group consisting of a reactive aldehyde group, a propione aldehyde group, a butyl aldehyde group, a maleimide group and a succinimide derivatives; and the reactive groups at both ends of the non-peptide polymer may be the same or different, such as, the non-peptide polymer may possess a maleimide group at one end and, at the other end, an aldehyde group, a propionic aldehyde group or a butyl aldehyde group.  Kim et al also teach the non-peptide polymer such as PEG is linked at each end thereof to a free reactive group at an amino terminal end, a lysine residue, a histidine residue or a cysteine residue of the immunoglobulin Fc fragment and the physiologically active polypeptide.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Song et al, Dimarchi and Kim et al to develop a conjugate comprising oxyntomodulin derivative with the amino acid sequence HAibQGTFTSDYSKYLDEKRAKEFVCWLMNT (identical to the amino acid sequence of the oxyntomodulin derivative of instant SEQ ID NO: 23), a human IgG4-derived non-glycosylated Fc region, and a PEG with a maleimide group and an aldehyde group at each end, wherein the conjugate is prepared by covalently linking the oxyntomodulin derivative to the immunoglobulin Fc region via PEG, and wherein PEG is linked to the oxyntomodulin derivative at Cys residue at position 24; and a pharmaceutical composition comprising such conjugate, exendin-4 or DPP-4 inhibitor, and a pharmaceutically acceptable carrier. 

Response to Applicant's Arguments
13.	Applicant argues "instant SEQ ID NO: 23…does not contain a salt bridge or ring, has a GcgnR:GLP-1R EC50 ratio of 2.36 when unconjugated, which is a relatively balanced activity profile. Conjugates comprising SEQ ID NO: 23 and an immunoglobulin Fc region conjugated via a PEG linker to the Cys at position 24 also maintain a relatively balanced EC50 ratio of GLP-1R:GcgnR activity. Peptide 25 (SEQ ID NO: 42) of Dimarchi, on the other hand, has a different structure as compared to SEQ ID NO: 23 of the instant application, having a salt bridge between amino acids 16 and 20 and a salt bridge between amino acids 17 and 21, a 40 kDa PEG attached to the Cys at position 24, and a C-terminal amide. As shown in Example 4 and Table 2A of Dimarchi, the GcgnR:GLP-1R EC50 ratio of Peptide 25 is 11, which is relatively unbalanced compared to SEQ ID NO: 23 of the instant application. Table 2A of Dimarchi also shows that peptides 24, 25, 26, and 27, which have similar amino acid sequences (see Dimarchi Figure 2), have different GLP-1R:GcgnR EC50 ratios of 2.3, 11, 13, and 0.3, respectively. There is no reason to believe that this difference in activity ratios would have been obvious in view of the amino acid sequence."; "Song does not disclose the instantly claimed conjugates, particularly the instantly claimed conjugate comprising SEQ ID NO: 23. As is clearly shown throughout that reference, the plurality of oxyntomodulin (or glucagon) derivatives that Song discloses have different activities to GLP-1R and GcgnR, and thus have different ratios of activity to the receptors. There is no reason to believe that the activity of any particular derivative would have been discernible based solely on the structure of the derivative."; "Dimarchi does not teach or suggest the currently claimed conjugates or how to make the same."; and "Kim provides no particular suggestion or guidance to make the currently claimed conjugates."
14.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, first, the Examiner would like to point out that instant claims 1-5 and 7-18 are rejected under pre-AIA  35 U.S.C. 103(a) (obviousness type); and the rejection is based on the combined teachings of Song et al, Dimarchi and Kim et al.  Therefore, it is not necessary for each of the cited prior art references to teach all the limitations of instant claims 1-5 and 7-18.  Furthermore, the Examiner would like to point out that the MPEP states "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references…" (see MPEP § 2145 IV).
Second, with regards to Applicant's arguments about the difference between instant SEQ ID NO: 23 and the modified glucagon analog No. 25 (SEQ ID NO: 42) in Dimarchi, the Examiner understands that Dimarchi teaches salt bridges are presented in such modified glucagon analog.  However, in the instant case, the Examiner would like to point out that the oxyntomodulin derivative in either the elected species of conjugate or the conjugate recited in instant claims is one comprising the amino acid sequence of SEQ ID NO: 23, or SEQ ID NOs: 2-23 and 29-31.  The oxyntomodulin derivative in either the elected species of conjugate or the conjugate recited in instant claims does not need to be identical to instant SEQ ID NO: 23, or SEQ ID NOs: 2-23 and 29-31.  And as stated in Section 12 above, the amino acid sequence of the modified glucagon analog No. 25 (SEQ ID NO: 42) in Dimarchi is identical to the amino acid sequence of the oxyntomodulin derivative of instant SEQ ID NO: 23.  Therefore, in the broadest reasonable interpretation, the modified glucagon analog No. 25 (SEQ ID NO: 42) in Dimarchi is the oxyntomodulin derivative in both the elected species of conjugate and the conjugate recited in instant claims.  With regards to the difference in EC50 ratio of GLP-1R:GcgnR activity, this is not a claim limitation.  Furthermore, the Examiner would like to point out the experimental conditions for determining the EC50 in Dimarchi are not the same as that in instant application.  Therefore, it is unclear to the Examiner that whether such difference in EC50 ratio of GLP-1R:GcgnR activity is due to the different experimental conditions.  
Third, the Examiner would like to point that instant claims are drawn to a product, not a method of preparing such product.  And in the instant case, in view of the teachings of both Song et al and Kim et al, one of ordinary skilled in the art would understand and reasonably expect to develop a method of preparing the instant claimed conjugate.  And as stated in Section 12 above, in view of the combined teachings of Song et al, Dimarchi and Kim et al as set forth in Section 12 above, it would have been obvious to one of ordinary skilled in the art to develop a conjugate comprising oxyntomodulin derivative with the amino acid sequence HAibQGTFTSDYSKYLDEKR AKEFVCWLMNT (identical to the amino acid sequence of the oxyntomodulin derivative of instant SEQ ID NO: 23), a human IgG4-derived non-glycosylated Fc region, and a PEG with a maleimide group and an aldehyde group at each end, wherein the conjugate is prepared by covalently linking the oxyntomodulin derivative to the immunoglobulin Fc region via PEG, and wherein PEG is linked to the oxyntomodulin derivative at Cys residue at position 24; and a pharmaceutical composition comprising such conjugate, exendin-4 or DPP-4 inhibitor, and a pharmaceutically acceptable carrier. 
Taken all these together, the rejection is deemed proper and is hereby maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 103
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Please note: during the search for the elected species, prior art was found for the non-elected species of conjugate.
Claims 1-5 and 7-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al (WO 2010/107256 A2, filed with IDS) in view of Roy et al (WO 2007/100535 A2, filed with IDS), DeFronzo et al (Diabetes Care, 2005, 28, pages 1092-1100) and Kim et al (US 7737260 B2, filed with IDS).  
The instant claims 1-5 and 7-18 are drawn to a conjugate comprising: an oxyntomodulin derivative comprising the amino acid sequence of any one of SEQ ID NOs: 2-23 and 29-31; an immunoglobulin Fc region; and a non-peptidyl polymer, wherein the non-peptidyl polymer links the oxyntomodulin derivative and the immunoglobulin Fc region via covalent bonds; and a pharmaceutical composition comprising such conjugate and a pharmaceutically acceptable carrier.
Song et al, throughout the patent, teach a conjugate comprising physiologically active peptide such as oxyntomodulin or derivative thereof, an immunoglobulin Fc region, and non-peptidyl polymer such as PEG, wherein the conjugate is prepared by covalently linking the oxyntomodulin or derivative thereof to the immunoglobulin Fc region via PEG with a reactive group at both ends, for example, Abstract; pages 20-22, Examples 11-13; and pages 22-24, Examples 14-16.  It reads on PEG as the elected species of non-peptidyl polymer; and meets the limitations of the immunoglobulin Fc region and the non-peptidyl polymer recited in instant claims 1, 4, 5 and 7.  Song et al further teach the non-peptidyl polymer used in the conjugate has a reactive group at one end or at both ends; and the reactive group at one end or both ends of the non-peptidyl polymer is preferably selected from the group consisting of a reactive aldehyde group, a propionaldehyde group, a butyraldehyde group, a maleimide group and a succinimide group, for example, page 7, lines 21-28.  It meets the limitations of instant claims 8 and 9.  Song et al also teach the immunoglobulin Fc region in the conjugate can be the heavy chain constant region 2 (CH2) and the heavy chain constant region 3 (CH3) of an immunoglobulin, and many others, for example, page 14, lines 1-17.  It meets the limitation of instant claim 11.  Although Song et al do not explicitly state the immunoglobulin Fc region is a non-glycosylated Fc region, Song et al teach the immunoglobulin Fc region can be modified by glycosylation and many others, for example, page 14, lines 10-13.  Therefore, one of skill in the art would immediately envision and reasonably understand that the immunoglobulin Fc region in the conjugate in Song et al can be a non-glycosylated Fc region.  It meets the limitation of instant claim 10.  Furthermore, although Song et al do not explicitly teach a pharmaceutical composition comprising such conjugate and a pharmaceutically acceptable carrier, Song et al teach administration of peptide drug, for example, page 1, lines 13-27.  Therefore, one of skill in the art would immediately envision and reasonably understand a pharmaceutical composition comprising the conjugate in Song et al and a pharmaceutically acceptable carrier; and administering such conjugate to a subject.  It meets the limitation of instant claim 17.   
The difference between the reference and instant claims 1-5 and 7-18 is that the reference does not explicitly teach a maleimide group and an aldehyde group, wherein a reactive group at one end of the non-peptidyl polymer is different from a reactive group at the other end as the elected species of reactive group; a human IgG4-derived non-glycosylated Fc region as the elected species of immunoglobulin Fc region; exendin-4 as the elected species of additional compound in the pharmaceutical composition recited in claim 18; the limitation of oxyntomodulin derivative recited in instant claim 1; and the limitations of instant claims 12-16 and 18.  
However, Roy et al, throughout the patent, teach oxyntomodulin (OXM) has a very short half-life and is rapidly inactivated by the cell surface dipeptidyl peptidase IV (DP-IV); modified oxyntomodulin derivative conferring resistant to DP-IV cleavage; and a pharmaceutical composition comprising such oxyntomodulin derivative and a pharmaceutically suitable carrier for the treatment of metabolic diseases such as diabetes and obesity, for example, Abstract; page 1, the last paragraph to page 2, the 2nd paragraph; pages 9-14, Table 1; and claims 1 and 12.  The OXM7 in Roy et al consists of the amino acid sequence HsQGTFTSDYSKYLDSRRAQDFVQWLMNT KRNRNNIA (identical to the oxyntomodulin derivative of instant SEQ ID NO: 29); and the OXMs 33-36 and 54 in Roy et al comprise the amino acid sequence of instant SEQ ID NO: 29 with an additional C-terminal Cys coupled to a PEG molecule, for example, pages 9-14, Table 1; and page 25, Example 2.  Roy et al further teach such oxyntomodulin derivative can be used in combination with DP-IV inhibitor, for example, page 22, the 4th paragraph.  Roy et al also compare the effect of such oxyntomodulin derivative on gastric emptying and/or glucose-lowing with the GLP-1 receptor agonist exendin 4, for example, the paragraph bridging pages 18 and 19; and Figure 7.  In addition, Roy et al teach such oxyntomodulin derivative can be conjugated to proteins such as immunoglobulins to improve the stability of the oxyntomodulin derivative, for example, page 17, the last paragraph in Section "1.3. Other Modifications".  
Furthermore, DeFronzo et al, throughout the literature, teach exendin-4 can be used in combination therapy for treating diabetes and/or obesity, wherein exendin-4 reduces HbA1c with no weight gain and no increased incidence of hypoglycemia in patients with type 2 diabetes, for example, page 1092, Section "CONCLUSIONS"; page 1094, Figure 2; page 1096, Figure 4; and page 1099, the last paragraph in Section "CONCLUSIONS".  It reads on exendin-4 as the elected species of additional compound in the pharmaceutical composition recited in instant claim 18. 
In addition, Kim et al, throughout the patent, teach a conjugate with improved in vivo duration and stability comprising physiologically active peptide, an immunoglobulin Fc region, and non-peptidyl polymer, wherein the conjugate is prepared by covalently linking the physiologically active peptide to the immunoglobulin Fc region via the non-peptidyl polymer, for example, Abstract.  Kim et al further teach the immunoglobulin Fc region can be native immunoglobulin Fc region and various derivatives thereof, including one in which a region capable of forming a disulfide bond is deleted, or certain amino acid residues are eliminated at the N-terminal end of a native Fc form or a methionine residue is added thereto; the immunoglobulin Fc fragment is from IgG, IgA, IgD, IgE and IgM; and  a human IgG4-derived non-glycosylated Fc fragment is more preferable, for example, column 5, line 29 to column 7, line 40.  It reads on a human IgG4-derived non-glycosylated Fc region as the elected species of immunoglobulin Fc region.  Kim et al also teach the preferred non-peptidyl polymer is PEG; the non-peptide polymer has a reactive group at both ends, which is preferably selected from the group consisting of a reactive aldehyde group, a propione aldehyde group, a butyl aldehyde group, a maleimide group and a succinimide derivatives; and the reactive groups at both ends of the non-peptide polymer may be the same or different, such as, the non-peptide polymer may possess a maleimide group at one end and, at the other end, an aldehyde group, a propionic aldehyde group or a butyl aldehyde group, for example, column 7, line 48 to column 8, line 18.  It reads on a maleimide group and an aldehyde group, wherein a reactive group at one end of the non-peptidyl polymer is different from a reactive group at the other end as the elected species of reactive group.  Furthermore, Kim et al teach the non-peptide polymer such as PEG is linked at each end thereof to a free reactive group at an amino terminal end, a lysine residue, a histidine residue or a cysteine residue of the immunoglobulin Fc fragment and the physiologically active polypeptide, for example, column 10, lines 40-45; columns 17-19, Example 8; Figure 13; and claim 14.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Song et al, Roy et al, DeFronzo et al and Kim et al to develop a conjugate comprising oxyntomodulin derivative with the amino acid sequence HsQGTFTSDYSKYLDSRRAQDFVQWLMNTKRNRNNIA (identical to the oxyntomodulin derivative of instant SEQ ID NO: 29) or HsQGTFTSDYSKYLDSRRAQDFVQWLMNT KRNRNNIAC, a human IgG4-derived non-glycosylated Fc region, and PEG with a maleimide group and an aldehyde group at each end or PEG with an aldehyde group at both ends, wherein the conjugate is prepared by covalently linking the oxyntomodulin derivative to the immunoglobulin Fc region via PEG, and wherein PEG is linked to the oxyntomodulin derivative at a lysine residue or a cysteine residue; and a pharmaceutical composition comprising such conjugate, exendin-4 or DP-IV inhibitor, and a pharmaceutically acceptable carrier.  
With regards to the limitations recited in instant claims 2 and 3, since the conjugate developed from the combined teachings of Song et al, Roy et al, DeFronzo et al and Kim et al meets all the structural limitations of the conjugate recited in instant claim 1, the conjugate developed from the combined teachings of Song et al, Roy et al, DeFronzo et al and Kim et al would necessarily have the same properties and functionality of the conjugate in instant claim 1.  Therefore, the conjugate developed from the combined teachings of Song et al, Roy et al, DeFronzo et al and Kim et al would necessarily have the inherent property of anti-obesity effects; and the oxyntomodulin derivative consisting of and/or comprising the amino acid sequence of instant SEQ ID NO: 29 in such conjugate would necessarily have the inherent property of activating glucagon-like peptide-1 receptor, glucagon receptor, or both.  It meets the limitations of instant claims 2 and 3.  Furthermore, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
One of ordinary skilled in the art would have been motivated to combine the teachings of Song et al, Roy et al, DeFronzo et al and Kim et al to develop a conjugate comprising oxyntomodulin derivative with the amino acid sequence HsQGTFTSDYSK YLDSRRAQDFVQWLMNTKRNRNNIA (identical to the oxyntomodulin derivative of instant SEQ ID NO: 29) or HsQGTFTSDYSKYLDSRRAQDFVQWLMNTKRNRNNIAC, a human IgG4-derived non-glycosylated Fc region, and PEG with a maleimide group and an aldehyde group at each end or PEG with an aldehyde group at both ends, wherein the conjugate is prepared by covalently linking the oxyntomodulin derivative to the immunoglobulin Fc region via PEG, and wherein PEG is linked to the oxyntomodulin derivative at a lysine residue or a cysteine residue; and a pharmaceutical composition comprising such conjugate, exendin-4 or DP-IV inhibitor, and a pharmaceutically acceptable carrier, because Roy et al teach modified oxyntomodulin derivative conferring resistant to DP-IV cleavage; and a pharmaceutical composition comprising such oxyntomodulin derivative and a pharmaceutically suitable carrier for the treatment of metabolic diseases such as diabetes and obesity.  The OXM7 in Roy et al consists of the amino acid sequence HsQGTFTSDYSKYLDSRRAQDFVQWLMNTKRNRNNIA (identical to the oxyntomodulin derivative of instant SEQ ID NO: 29); and the OXMs 33-36 and 54 in Roy et al comprise the amino acid sequence of instant SEQ ID NO: 29 with an additional C-terminal Cys coupled to a PEG molecule.  Roy et al further teach such oxyntomodulin derivative can be used in combination with DP-IV inhibitor.  Roy et al also teach such oxyntomodulin derivative can be conjugated to proteins such as immunoglobulins to improve the stability of the oxyntomodulin derivative.  DeFronzo et al teach exendin-4 can be used in combination therapy for treating diabetes and/or obesity, wherein exendin-4 reduces HbA1c with no weight gain and no increased incidence of hypoglycemia in patients with type 2 diabetes.  Kim et al teach a human IgG4-derived non-glycosylated Fc fragment is more preferable in a conjugate with improved in vivo duration and stability comprising physiologically active peptide, an immunoglobulin Fc region, and non-peptidyl polymer; wherein the conjugate is prepared by covalently linking the physiologically active peptide to the immunoglobulin Fc region via the non-peptidyl polymer.  Kim et al further teach the preferred non-peptidyl polymer is PEG; the non-peptide polymer has a reactive group at both ends, which is preferably selected from the group consisting of a reactive aldehyde group, a propione aldehyde group, a butyl aldehyde group, a maleimide group and a succinimide derivatives; and the reactive groups at both ends of the non-peptide polymer may be the same or different, such as, the non-peptide polymer may possess a maleimide group at one end and, at the other end, an aldehyde group, a propionic aldehyde group or a butyl aldehyde group.  Kim et al also teach the non-peptide polymer such as PEG is linked at each end thereof to a free reactive group at an amino terminal end, a lysine residue, a histidine residue or a cysteine residue of the immunoglobulin Fc fragment and the physiologically active polypeptide.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Song et al, Roy et al, DeFronzo et al and Kim et al to develop a conjugate comprising oxyntomodulin derivative with the amino acid sequence HsQGTFTSDYSKYLDSRRAQDFVQWLMNTKRNRNNIA (identical to the oxyntomodulin derivative of instant SEQ ID NO: 29) or HsQGTFTSDYSKYLDSRRA QDFVQWLMNTKRNRNNIAC, a human IgG4-derived non-glycosylated Fc region, and PEG with a maleimide group and an aldehyde group at each end or PEG with an aldehyde group at both ends, wherein the conjugate is prepared by covalently linking the oxyntomodulin derivative to the immunoglobulin Fc region via PEG, and wherein PEG is linked to the oxyntomodulin derivative at a lysine residue or a cysteine residue; and a pharmaceutical composition comprising such conjugate, exendin-4 or DP-IV inhibitor, and a pharmaceutically acceptable carrier. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658